      Case 1:17-cr-00618-RA Document 316 Filed 09/18/20 Page 1 of 2




                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 9/18/2020


 UNITED STATES OF AMERICA,
                                                                   No. 17-cr-618 (RA)
                        v.
                                                                         ORDER
 ESTEBAN AYALA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On September 16, 2020, the Court received the attached letter from Mr. Ayala,

dated August 26, 2020. The letter states, “At this moment in time, I am focused on

preparing myself for my release to Bronx Halfway House on September 2, 2020. To invest

time and energy going back and forth with word semantics is counter productive to me

getting ready to be a productive citizen in the prosocial world.” Mr. Ayala also requests

“time credit for January 19, 2018-April 13, 2018, the time frame [he] was on [h]ome

[c]onfinement.”

       No later than September 23, 2020, the Government shall inform the Court whether

Mr. Ayala has, indeed, been released to a residential reentry center. Assuming Mr. Ayala

has been released to a residential reentry center, and in light of his indication that investing

“time and energy going back and forth with word semantics is counter productive to [his]

getting ready to be a productive citizen,” the Court is inclined to consider his motion—

which it construed as one for compassionate release—as moot. To the extent Mr. Ayala

wants to continue to pursue this motion, he shall so advise the Court.
      Case 1:17-cr-00618-RA Document 316 Filed 09/18/20 Page 2 of 2




         The Court hereby denies Mr. Ayala’s request for time credit for the time he spent

in home confinement, as “time spent in home confinement is generally not considered to

be time in prison for which the defendant is afforded credit.” United States v. Masso, 935

F. Supp. 2d 739, 740 (S.D.N.Y. 2013) (citing United States v. Edwards, 960 F.2d 278, 283

(2d Cir.1992), rev’d on other grounds by United States v. Wilson, 503 U.S. 329, 112 S.Ct.

1351, 117 L.Ed.2d 593 (1992)); see also United States v. Pjetri, No. S4 08 CR. 65-02 CM,

2014 WL 6851280, at *1 (S.D.N.Y. Dec. 2, 2014) (“The time spent by defendant on home

confinement with electronic monitoring as part of his bail conditions does not qualify as

‘official detention,’ and he is not entitled to credit toward his federal sentence for that

time.”).

         The Government is respectfully directed to promptly serve a copy of this Order on

Mr. Ayala and file proof of such service on the docket.

SO ORDERED.

Dated:      September 18, 2020
            New York, New York



                                                 Ronnie Abrams
                                                 United States District Judge




                                             2
